Appeal by the defendant, by permission, from an order of the Supreme Court, Queens County (Latella, J.), dated September 30, 2004, which *776denied his motion, in effect, to vacate a judgment of the same court rendered February 2, 1999, convicting him of assault in the second degree, upon his plea of guilty, and sentencing him as a persistent violent felony offender to an indeterminate term of imprisonment of 14 years to life, or to set aside the sentence.
Ordered that the order is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]).
The defendant has not, nor could he have, raised any nonfrivolous issues in his supplemental pro se brief. Skelos, J.E, Ritter, Florio and Garni, JJ., concur.